Citation Nr: 1429480	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-06 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for heel spurs and plantar fasciitis, to include as secondary to pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1972 to January 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction remains in Louisville, Kentucky.  This case was previously before the Board in April 2012, at which time the claim at issue was remanded for additional development.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated January 2010 to September 2012.  This file also shows that the Veteran's representative filed an Appellate Brief on behalf of the Veteran in May 2014.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.  
  

FINDINGS OF FACT

1.  There are current diagnosis of heel spurs and plantar fasciitis.

2.  The Veteran has provided competent and credible testimony of worsening feet and ankle symptoms during service and thereafter.  

3.  The Veteran is service-connected for bilateral pes planus.  

4.  In a February 2008 VA examination, the examiner stated that pes planus is a risk factor for heel spurs and plantar fasciitis.  Although the examiner concluded that the heel spurs and plantar fasciitis were less likely caused by or the result of the Veteran's pes planus, the examiner based this opinion on the the lack of a diagnosis until 2006, ignoring the Veteran's lay statements and providing a rationale that is irrelevant to the issue of secondary causation.  The Board does not accord any weight to this opinion as it is based upon inadequate rationale.  
5.  In an October 2009 VA examination, the examiner stated that the etiology of plantar fasciitis is poorly understood, but possible risk factors included obesity, prolonged standing or jumping, flat feet, reduced ankle dorsiflexion, and heel spurs.  The examiner then opined that the Veteran's obesity, prolonged periods of standing, heel spurs and pes planus contributed to the foot disorders but that it was less likely than not that they were the result of his pes planus alone.  The Board accords weight to the opinion that pes planus played a part in the causation of the disabilities at issue as it was based upon a review of the claims file and provided adequate supporting rationale.  

6.  Private medical opinions from Dr. JS and Dr. MD provide that excess activity can aggravate plantar fasciitis and heel spur syndrome as these conditions are progressive in nature; these conclusions were based upon the Veteran's lay evidence of a worsening of his bilateral foot conditions while in service.  The Board does not accord weight to these opinions; they are not probative because they are speculative.

7.  A private medical opinion from Dr. JV provided that the Veteran's cartilaginous coalition of the midfoot may also have been exacerbated by service, as indicated by magnetic resonance imaging results.  The Board does not accord weight to this opinions; it is not probative because it is speculative.

8. Resolving the benefit of the doubt in favor of the Veteran, the only probative evidence of record, the October 2009 VA examination report, indicates that the Veteran's pes planus is one of the etiological factors for his diagnosed plantar fasciitis and heel spurs.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the heel spur disorder and the plantar fasciitis disorder were incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).   


ORDER

Service connection for heel spurs and plantar fasciitis is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


